Exhibit 10.3

September 24, 2008

Mr. Donald J. Wadas

21 Bear Path

Hampton, NH 03842

Dear Don:

It is a distinct pleasure to offer you the position of Senior Vice President of
Worldwide Field Operations with Soapstone Networks, Inc. (the “Company”). In
this capacity you will report to Mr. William Leighton, President and Chief
Executive Officer. Your starting bi-weekly base salary will be $8,076.93, which
annualized is $210,000.18.

During your employment you will be eligible to participate in a Sales Incentive
Plan (the “Plan”) to be formally developed and approved by the Board of
Directors within the next six (6) months, with a target of 100% of base
annually. For the first six months you will be eligible for the following: (i) a
one-time bonus of $35,000 (the “Bonus”) to be paid within the first 30 days of
your employment and (ii) a non-recoverable draw equal to $70,000 (the “Draw”) to
be paid pro-rata with your bi-weekly payroll over the six month period from your
hire date. After such six month period, incentives will be based and paid solely
under the terms and scope of the Plan and sales revenue attained. Half of the
Bonus and Draw, or $52,500, will be considered payment against your 2009 Sales
Incentive under the Plan. If you voluntarily terminate from the company within
the first six months of employment, you will be required to pay back all Bonus
and Draw amounts received. The Plan, once implemented, may be varied from time
to time at the sole discretion of the Company, and the targets, and sales quotas
are likely to vary from year to year.

In your role, you will be considered an “executive officer” of the Company as
that term is used in rules and regulations proscribed by the Securities and
Exchange Commission (the “SEC”). Consequently, you will be responsible for
compliance with all SEC rules and regulations applicable to executive officers.

You will also be granted an option to purchase 100,000 shares of Soapstone
Networks, Inc. Common Stock with an exercise price per share equal to the fair
market value of the Soapstone Common stock on the date of grant. The stock will
vest over four years at 25% per year. After your first anniversary, the
remaining shares vest on a per month basis of 2.0833%. All stock grants are
subject to the terms and conditions of the Corporation’s 2008 Global Stock Plan
and subject to approval by the Board of Directors.

You will be covered for six (6) months of severance base pay and benefits and
receive certain accelerated vesting of stock options in the event of a
termination of your employment by the Company without cause, all as under the
terms of the attached severance agreement.

The Company strives to offer a competitive employee benefit program. Your
participation in this program will be subject to the standard eligibility
requirements for all Soapstone employees. Soapstone’s benefits are described in
the enclosed document titled “Employee Benefits Programs 2008”. The Company
offers three medical insurance plans to choose from, Blue Cross/Blue Shield of
New England-HMO, Blue Cross and Blue Shield HMO Enhanced Value and Blue
Cross/Blue Shield-PPO. Other benefits include Delta Dental plan with orthodontia
coverage, a 401(k) Savings and Retirement Plan with a company match, pre-tax
medical and dependent care programs, VSP vision plan, life insurance,
supplemental life insurance, short and long-term disability benefits, an
Employee Stock Purchase Plan, a legal assistance program, and other optional
programs. Soapstone also offers vacation (accrued up to 15 days) and holidays
(10 days plus 1 floater). Please note that the Company reserves the right to
change, modify or discontinue any of its current benefits plans, providers and
policies in the future.



--------------------------------------------------------------------------------

Please plan on arriving promptly at 9:00 a.m. at the Concord Road facility on
your first day of employment for Benefits Orientation with a member of the Human
Resources group. Bill Leighton will be available following orientation to assist
you with your initial introduction and assimilation to Soapstone.

In accordance with federal law, you will be asked to provide documentation
proving your eligibility to work in the United States. Please bring proper
documentation on your first day of work. This can be a U.S. Passport or a
driver’s license and a U. S. birth certificate or U. S. Social Security card.
Please refer to I-9 Form enclosed for all other types of acceptable
documentation.

Please confirm your acceptance of this employment offer by signing one copy of
this letter, which will indicate your acceptance of our offer as well as your
anticipated start date and return it to me. If you wish to fax a copy to me,
please send directly to my office at 978-715-2397.

Please understand that this offer does not constitute a contract of employment
for any particular period or a guarantee of continued employment. Our
relationship is one of voluntary employment, “at will”. While we hope our
relationship will be mutually beneficial, it should be recognized that you will
retain your right to terminate your employment at any time for any reason and
that the Company will retain the same right. In accepting this offer, you
represent that you have not relied upon any agreements or representations,
written or oral, express or implied, with respect to your employment that are
not expressly set forth in this letter.

Employment with Soapstone Networks is subject to your signing the Invention,
Non-disclosure and Non-Compete Agreement. Note that this Agreement is enclosed
for your review prior to accepting this offer.

This offer expires as of the close of business on Monday, September 29, 2008.
This offer supercedes all prior offers, both verbal and written.

Don, we are very pleased by the prospect of your joining the Soapstone team and
we are sure that you will play an important role in the future success of the
Company.

Sincerely,

Diane Brown

Director, Human Resources

I have carefully reviewed this offer of employment and agree that it sets forth
the entire understanding between the Company and me. I also understand that my
employment at the Company is “at-will” which means that either the Company or I
can terminate the employment relationship at any time, either with or without
cause or notice.

 

Accepted by:

 

/s/ Donald Wadas

   Date: 9/24/08    

Start Date:

 

10/16/08

     

 

Enclosures:    2008 Benefits Summary for Full-Time Employees    Invention,
Non-disclosure and Non-Compete Agreement    I-9 Form    BC/BS HMO and PPO Plan
Descriptions    Delta Dental Plan Description    2008 Global Stock Plan    2000
ESPP Plan